DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
Claims 1-5, 7-13, 15-21, 23-29 are allowed.
The following is an examiner’s statement of reasons for allowance:
The present invention pertains to varying embodiments to processing an image captured by an image sensor of a robotic vehicle.  The following is an examiner's statement of reasons for allowance: The present invention is directed towards processing an image captured by an image sensor of a robotic vehicle by calculating an image output orientation matrix, calculating an image sensor orientation matrix, calculating a body orientation matrix of the robotic vehicle, and performing transformation from an image sensor coordinate system of the image sensor to a body frame coordinate system of the robotic vehicle.
The closest prior art, Roh et al. (US 2004/0102911), Tenney et al. (US 9188973), and Shauri et al. (Non-Patent Literature titled “Assembly manipulation of small objects by dual-arm manipulator”) show similar systems.
The Roh system teaches calculating translation vector for corresponding points from translation and rotation of the robot hand, and finding a relation between the robot hand and the camera based on the rotation matrix and the translation vector.
The Tenney system teaches a transformation between a robot's coordinate system and a camera system's coordinate system, wherein the robot includes a movable arm having the camera 
The Shauri system teaches transforming the camera coordinate system to the robot coordinate system.
However, Roh, Tenney, and Shauri fail to address: 
“…transforming an image captured by the image sensor from an image sensor coordinate system of the image sensor to a body frame coordinate system of the robotic vehicle based on the image output orientation matrix, the image sensor orientation matrix, and the body orientation matrix.”

These distinct features are in each independent claim and renders them allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNY A CESE whose telephone number is (571).  The examiner can normally be reached on Monday – Friday, 9am – 4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on (571) 270-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kenny A Cese/
Primary Examiner, Art Unit 2663